NUMBER 13-22-00492-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                   IN RE GEORGE ROSAS


                        On Petition for Writ of Habeas Corpus.


                               MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina1

        On October 17, 2022, George Rosas filed a pro se petition for writ of habeas

corpus contending generally that he is being illegally restrained. Rosas alleges that “the

offense report and the stop were fabricated and without probable cause.”

        The Texas Constitution grants the intermediate courts of appeals original

jurisdiction only where specifically prescribed by law. See TEX. CONST. art. V, § 6(a); Dall.


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
Morning News v. Fifth Ct. of Apps., 842 S.W.2d 655, 658 (Tex. 1992) (orig. proceeding).

The original jurisdiction of a court of appeals to issue a writ of habeas corpus is limited to

those cases in which a person’s liberty is restrained because the person has violated an

order, judgment, or decree that has been rendered in a civil case. See TEX. GOV’T CODE

ANN. § 22.221(d). The intermediate courts of appeals do not have original habeas corpus

jurisdiction in criminal matters. See Ex parte Braswell, 630 S.W.3d 600, 601–02 (Tex.

App.—Waco 2021, orig. proceeding); In re Quinata, 538 S.W.3d 120, 120 (Tex. App.—El

Paso 2017, orig. proceeding); In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston

[14th Dist.] 2016, orig. proceeding) (per curiam). Original jurisdiction to grant a writ of

habeas corpus in a criminal case is vested in the Texas Court of Criminal Appeals, the

district courts, the county courts, or a judge in those courts. See TEX. CODE CRIM. PROC.

ANN. art. 11; Ex parte Braswell, 630 S.W.3d at 601; Ex parte Hawkins, 885 S.W.2d 586,

588 (Tex. App.—El Paso 1994, orig. proceeding) (per curiam).

       The Court, having examined and fully considered the petition for writ of habeas

corpus and the applicable law, is of the opinion that we lack jurisdiction over Rosas’s

claims. Accordingly, we dismiss the petition for writ of habeas corpus for want of

jurisdiction.

                                                                 JAIME TIJERINA
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
20th day of October, 2022.



                                              2